$150,000,000
 
SWIFT ENERGY COMPANY
 
7.875% Senior Notes due 2022
 
Purchase Agreement
 
 
October 3, 2012
 
J.P. Morgan Securities LLC
As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


Ladies and Gentlemen:


Swift Energy Company, a Texas corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$150,000,000 principal amount of its 7.875% Senior Notes due 2022 (the
“Securities”). The Securities will be issued pursuant to an indenture (the “Base
Indenture”) dated as of May 19, 2009 between the Company, Swift Energy
Operating, LLC, a Texas limited liability company (the “Guarantor”) and Wells
Fargo, National Association, as trustee (the “Trustee”), as amended, and as
further amended and supplemented by the Second Supplemental Indenture thereto
dated as of November 30, 2011 (the “Supplemental Indenture”) among the Company,
the Guarantor and the Trustee.  The Base Indenture as amended and supplemented
by the Supplemental Indenture is referred to herein as the “Indenture.” The
Securities will be guaranteed on an unsecured senior basis pursuant to the
guarantee (the “Guarantee”) by the Guarantor as set forth in the Indenture.
 

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantor have prepared a
preliminary offering memorandum dated October 3, 2012 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company, the
Guarantor and the Securities. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Company to
the Initial Purchasers in accordance with this purchase agreement (the
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary
 

 
 

--------------------------------------------------------------------------------

 
 
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.  References herein
to the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.  References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include the preliminary Canadian
offering memorandum dated October 3, 2012 (the “Preliminary Canadian Offering
Memorandum”) and the Canadian offering memorandum dated the date hereof (the
“Final Canadian Offering Memorandum”), respectively.
 
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
 
Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantor will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.
 
The Company and the Guarantor hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:
 
1.           Purchase and Resale of the Securities. 1) The Company agrees to
issue and sell the Securities to the several Initial Purchasers as provided in
this Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 103.5% of the
principal amount thereof plus accrued interest from September 1, 2012 to the
Closing Date.  The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
 
(b)           The Company understands that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 

 
2

--------------------------------------------------------------------------------

 

(i)           it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);
 
(ii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
 
(iii)         it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
 
(A)           within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
 
(B)           in accordance with the restrictions set forth in Annex C hereto.
 
(c)           Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(g) and 6(h), Baker & Hostetler, LLP,
as counsel for the Company, and Vinson & Elkins LLP, as counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.
 
(d)           The Company acknowledges and agrees that the Initial Purchasers
may offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser, subject to the Initial Purchasers’
continuing compliance with their representations, warranties and  covenants
herein.
 
(e)           The Company and the Guarantor acknowledge and agree that each
Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Company and the Guarantor with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or
fiduciary to, or an agent of, the Company, the Guarantor or any other person.
Additionally, neither the Representative nor any other Initial Purchaser is
advising the Company, the Guarantor or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
and the Guarantor shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantor with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantor, and
the transactions contemplated hereby or other
 

 
3

--------------------------------------------------------------------------------

 

matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Company, the Guarantor or any other person.
 
2.           Payment and Delivery.
 
(a)           Payment for and delivery of the Securities will be made at the
offices of Vinson & Elkins L.L.P., 1001 Fannin, Houston, Texas 77002 at 10:00
A.M., New York City time, on October 18, 2012, or at such other time or place on
the same or such other date, not later than the fifth business day thereafter,
as the Representative and the Company may agree upon in writing. The time and
date of such payment and delivery is referred to herein as the “Closing Date.”
 
(b)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
 
3.           Representations and Warranties of the Company and the Guarantor.
The Company and the Guarantor jointly and severally represent and warrant to
each Initial Purchaser that:
 
(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantor make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
 
(b)           Additional Written Communications. The Company and the Guarantor
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Company and the
Guarantor or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, which constitute part
 

 
4

--------------------------------------------------------------------------------

 

of the Time of Sale Information, and (iv) any electronic road show or other
written communications, in each case used in accordance with Section 4(c). Each
such Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and Guarantor make no representation and warranty with respect to any
statements or omissions made in any such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.
 
(c)           Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Exchange Act of 1934
(the “Exchange Act”) and the rules and regulations of the Commission thereunder,
and did not and will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
(d)           Financial Statements. The financial statements (including the
related notes thereto) of the Company and its consolidated subsidiaries included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods covered thereby, and any supporting schedules included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.  The interactive
data in eXtensbile Business Reporting Language included or incorporated by
reference in the Offering Memorandum and the Time of Sale Information fairly
presents the information called for in all material respects and is prepared in
all material respects in accordance with the Commission's rules and guidelines
applicable thereto.
 
(e)           No Material Adverse Change.  Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, since the date of the
latest audited financial statements of the Company included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
subsidiaries taken as a whole, and, except as disclosed in or contemplated by
the Time of Sale
 

 
5

--------------------------------------------------------------------------------

 

Information and the Offering Memorandum, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.
 
(f)           Organization and Good Standing.  The Company has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Texas, with corporate power and authority to own its properties and
conduct its business as described in each of the Time of Sale Information and
Offering Memorandum; and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified, in good standing or
have such power or authority would not have a material adverse effect on the
business, properties, management, financial position, results of operations or
prospects of the Company and its subsidiaries taken as a whole or on the
performance by the Company and the Guarantors of its obligations under the
Securities or the Guarantee (a “Material Adverse Effect”).
 
(g)           Organization and Good Standing of Subsidiaries. Each subsidiary of
the Company has been duly incorporated or formed, as the case may be, and is an
existing corporation or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its incorporation or formation,
as the case may, with power and authority (corporate and other) to own its
properties and conduct its business as described in each of the Time of Sale
Information and Offering Memorandum; and each subsidiary of the Company is duly
qualified to do business as a foreign corporation or limited liability company
or other entity, as the case may be, in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to be so qualified, in
good standing or have such power or authority would not have a Material Adverse
Effect; all of the issued and outstanding capital stock or other equity
interests of each subsidiary of the Company has been duly authorized and validly
issued and is fully paid and nonassessable; and, other than as described in the
Time of Sale Information and Offering Memorandum or pursuant to the Second
Amended and Restated Credit Agreement of the Company effective September 21,
2010, as amended (the “Credit Agreement”), the capital stock or other equity
interests of each subsidiary owned by the Company, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.
 
(h)           The Securities, the Guarantee and the Indenture.  The Base
Indenture has been duly authorized, executed and delivered by the Company; the
Supplemental Indenture has been duly authorized, executed and delivered, by the
Company and the Guarantor; the Securities and the Guarantee have been duly
authorized by the Company and the Guarantor, respectively; and when the
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, and duly authenticated as provided in the Indenture, such Securities will
have been duly executed, authenticated, issued and delivered and will conform to
the description thereof contained in each of the Time of Sale Information, the
Offering Memorandum and the Indenture and such Securities and the Guarantee will
constitute valid and legally binding obligations of the Company and the
Guarantor, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles (collectively, the “Enforceability Exceptions”); the Indenture
constitutes a valid and legally binding obligation of the Company and the
Guarantor, enforceable in accordance with its terms,
 

 
6

--------------------------------------------------------------------------------

 

subject to Enforceability Exceptions; and on the Closing Date the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an Indenture qualified thereunder.
 
(i)           The Exchange Securities. On the Closing Date, the Exchange
Securities (including the related Guarantee) will have been duly authorized by
the Company and the Guarantor and, when duly executed, authenticated, issued and
delivered in accordance with the Indenture and as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and the Guarantor, as guarantor, enforceable against the Company and the
Guarantor in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
 
(j)           Purchase and Registration Rights Agreements. This Agreement has
been duly authorized, executed and delivered by the Company and the Guarantor;
and the Registration Rights Agreement has been duly authorized by the Company
and the Guarantor and on the Closing Date will be duly executed and delivered by
the Company and the Guarantor and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and the Guarantor enforceable
against the Company and the Guarantor in accordance with its terms, subject to
the Enforceability Exceptions, and except that rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.
 
(k)           No Conflicts. The execution, delivery and performance by the
Company and the Guarantor of the Indenture and this Agreement, and the issuance
and sale of the Securities (including the Guarantee), and any of the Exchange
Securities (including the related Guarantee) and compliance with the terms and
provisions thereof will not result in (i) a breach or violation of any of the
terms and provisions of, or constitute a default under, any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any subsidiary of the Company
or any of their properties, or any agreement or (ii) instrument to which the
Company or any such subsidiary is a party or by which the Company or any such
subsidiary is bound or to which any of the properties of the Company or any such
subsidiary is subject, or (iii) the charter or by-laws or similar organizational
documents of the Company or any such subsidiary, except, in the case of clause
(i) and (ii) above, for any such breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect, and the
Company and the Guarantor have full power and authority to authorize, issue and
sell the Securities and the Guarantee, respectively, and any Exchange Securities
and the related Guarantee, as contemplated by this Agreement and the
Registration Rights Agreement.
 
(l)           No Consents Required. No consent, approval, authorization, order,
license, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company and the Guarantor of each of this Agreement, the
Securities, the Indenture (including the Guarantee set forth therein), the
Exchange Securities (including the related Guarantee), and the Registration
Rights Agreement (collectively, the “Transaction Documents”) to which each is a
party, the
 

 
7

--------------------------------------------------------------------------------

 

issuance and sale of the Securities (and the Guarantee), and compliance by the
Company and the Guarantor with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the issuance and sale of the Securities by the Initial Purchasers or (ii) with
respect to the Exchange Securities (including the related Guarantee), under the
Securities Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement.
 
(m)           Licenses and Permits. The Company and its subsidiaries possess
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by them and
have not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.
 
(n)           Legal Proceedings.  Except as disclosed in each of the Time of
Sale Information and the Offering Memorandum, there are no pending actions,
suits or proceedings against or affecting the Company, any of its subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect, or would materially and adversely affect the ability
of the Company or the Guarantor to perform its obligations under any of the
Transaction Documents, or which are otherwise material in the context of the
sale of the Securities and the Guarantee; and no such actions, suits or
proceedings are threatened or, to the Company's or the Guarantor’s knowledge,
contemplated.
 
(o)           Independent Accountants. Ernst & Young, LLP, who have certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.
 
(p)           Independent Reserve Engineers.  H.J. Gruy and Associates, Inc.,
who have audited certain reserve reports of the Company and its subsidiaries
have represented to the Company that they are, and the Company believes them to
be independent reserve engineers with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and as required by the Securities Act for the periods set forth in
the Time of Sale Information and the Offering Memorandum.
 
(q)           Accuracy of Reserve Information.  The oil and gas reserve
estimates of the Company and its subsidiaries for the fiscal years ended
December 31, 2009, 2010 and 2011 contained in the Time of Sale Information and
the Offering Memorandum fairly reflect, on the basis presented, the oil and gas
reserves of the Company and its subsidiaries at the dates indicated therein and
are in accordance, in all material respects, with the Commission guidelines
applied on a consistent basis throughout the periods involved.
 

 
8

--------------------------------------------------------------------------------

 

(r)           Title to Real and Personal Property. The Company and its
subsidiaries have legal, valid and defensible title to all of their interests in
oil and gas properties and to all other real and personal property owned by
them, in each case free and clear of all mortgages, pledges, security interests,
claims, liens, encumbrances, restrictions and defects of any kind, except (1)
such as are described in the Time of Sale Information and the Offering
Memorandum, (2) liens and encumbrances under operating agreements, unitization
and pooling agreements, production sales contracts, farm-out agreements and
other oil and gas exploration and production agreements, in each case that
secure payment of amounts not yet due and payable for the performance of other
inchoate obligations and are of a scope and nature customary in connection with
similar drilling and producing operations, or (3) those that do not materially
affect or interfere with the use made and proposed to be made of such properties
taken as a whole; and any property held under lease or sublease by the Company
or any of its subsidiaries is held under valid, subsisting and enforceable
leases or subleases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such properties taken as
a whole by the Company and its subsidiaries or except such as are described in
the Time of Sale Information and the Offering Memorandum; and neither the
Company nor any of its subsidiaries has any notice or knowledge of any material
claim of any sort that has been, or may be, asserted by anyone adverse to the
Company’s or any of its subsidiaries rights as lessee or sublessee under any
lease or sublease described above, or affecting or questioning the Company’s or
any of its subsidiaries’ rights to the continued possession of the leased or
subleased premises under any such lease or sublease in conflict with the terms
thereof.
 
(s)           Title to Intellectual Property.  The Company and its subsidiaries
own, possess or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know-how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, and have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.
 
(t)           No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement on Form S-1 to be
filed with the Commission in connection with an offer and sale of the Securities
and that is not so described in each of the Time of Sale Information and the
Offering Memorandum.
 
(u)           Investment Company Act. The Company and the Guarantor are not and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).
 

 
9

--------------------------------------------------------------------------------

 

(v)           Taxes. The Company and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof; and except as would not have a Material Adverse
Effect or as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets.
 
(w)           No Labor Disputes.  No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company and the
Guarantor, is imminent that might have a Material Adverse Effect.
 
(x)           Compliance With Environmental Laws.  Except as disclosed in each
of the Time of Sale Information and the Offering Memorandum, neither the Company
nor any of its subsidiaries is in violation of any statute, any rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances  (collectively,
“environmental laws”), owns or operates any real property contaminated with any
substance that is subject to any environmental laws, is liable for any off-site
disposal or contamination pursuant to any environmental laws, or is subject to
any claim relating to any environmental laws, which violation, contamination,
liability or claim would individually or in the aggregate have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
might lead to such a claim.
 
(y)           Compliance With ERISA.  Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is maintained, administered or contributed to by the
Company or any of its affiliates for employees or former employees of the
Company and its affiliates has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”), except for any such failure to comply as would not,
individually or in the aggregate, have a Material Adverse Effect; no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption, except for any such
prohibited transaction, as would not, individually or in the aggregate, have a
Material Adverse Effect; and no such plan is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA or is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA.
 
(z)           Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms.  The
Company’s chief executive officer and chief financial officer have evaluated the
Company’s disclosure controls and procedures, as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act, as of the end of the period covered by the
Company’s 2011 Annual Report on
 

 
10

--------------------------------------------------------------------------------

 

Form 10-K (the “2011 10-K”) and have determined that such disclosure controls
and procedures are effective in all material respects in providing to them on a
timely basis material information required to be disclosed in the 2011 10-K as
required by Rule 13a-15 of the Exchange Act.
 
(aa)           Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary (A) to permit
preparation of financial statements in conformity with generally accepted
accounting principles and (B) to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; (iv) the recorded accountability for assets is compared
with the existing assets at reasonable intervals and appropriate action is taken
with respect to any differences and (v) interactive data in eXtensbile Business
Reporting Language included or incorporated by reference in the Offering
Memorandum and the Time of Sale Information is prepared in all material respects
in accordance with the Commission’s rules and guidelines applicable
thereto.  Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there were no material weaknesses in the Company’s internal
controls for the period covered by the 2011 10-K, and, for the periods
subsequent to the period covered by the 2011 10-K, there are no material
weaknesses in the Company’s internal controls that have come to the attention of
the Company’s management.
 
(bb)           Insurance. The Company and its subsidiaries have insurance
covering such risks, and in such amounts, as are customarily carried by
businesses similarly situated, including insurance  against (other than losses
or damage to property owned by the Company or any of its subsidiaries which is
self insured) losses customarily  insured against as a result of damage by fire,
lightning, hail, tornado, explosion and other similar risks covering their
respective properties, operations, personnel and businesses; and neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business
 
(cc)           No Unlawful Payments. Neither the Company nor any of its
subsidiaries nor, to the best knowledge of the Company and the Guarantor, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of the Company or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.
 
(dd)           Compliance with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
 

 
11

--------------------------------------------------------------------------------

 

administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company or the Guarantor, threatened.
 
(ee)           Compliance with OFAC. None of the Company, any of its
subsidiaries or, to the knowledge of the Company or the Guarantor, any director,
officer, agent, employee or Affiliate of the Company or any of its subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not, directly or indirectly, use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
 
(ff)           No Restrictions on Subsidiaries. Except as set forth in the
Credit Agreement and indentures relating to the Company’s outstanding notes, no
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.
 
(gg)           No Broker’s Fees.  Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Initial Purchaser for a brokerage
commission, finder's fee or other like payment in connection with this offering.
 
(hh)           Rule 144A Eligibility. On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
 
(ii)           No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
 
(jj)           No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning
 

 
12

--------------------------------------------------------------------------------

 

of Rule 502(c) of Regulation D or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in
any directed selling efforts within the meaning of Regulation S under the
Securities Act (“Regulation S”), and each of the Time of Sale Information and
the Offering Memorandum contains or will contain the disclosure required by Rule
902 of Regulation S.
 
(kk)           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
 
(ll)           No Stabilization. Neither the Company nor the Guarantor has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
 
(mm)           Margin Rules.  Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
 
(nn)           Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(oo)           Statistical and Market Data. Nothing has come to the attention of
the Company or the Guarantor that has caused the Company or the Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
 
(pp)           Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
 
4.           Further Agreements of the Company and the Guarantor. The Company
and the Guarantor jointly and severally covenant and agree with each Initial
Purchaser that:
 
(a)           Delivery of Copies. The Company will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
 

 
13

--------------------------------------------------------------------------------

 

(b)           Offering Memorandum Amendments or Supplements. Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission, at any time prior to completion of the initial offering of the
Securities any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.
 
(c)           Additional Written Communications. Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Company and the Guarantor will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.
 
(d)           Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.
 
(e)           Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by
 

 
14

--------------------------------------------------------------------------------

 

reference therein) will not, in light of the circumstances under which they were
made, be misleading or so that any of the Time of Sale Information will comply
with law.
 
(f)           Ongoing Compliance of the Offering Memorandum. If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.
 
(g)           Blue Sky Compliance. The Company will qualify the Securities and
the Guarantee for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Representative shall reasonably request and will continue
such qualifications in effect so long as required for the offering and resale of
the Securities; provided that neither the Company nor the Guarantor shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
 
(h)           Clear Market. During the period from the date hereof through and
including the date that is 45 days after the date hereof, the Company and the
Guarantor will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or the Guarantor and having a tenor of more than
one year.
 
(i)           Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of proceeds”.
 
(j)           Supplying Information. While the Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantor will, during any period in which
the Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
 
(k)           DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.
 

 
15

--------------------------------------------------------------------------------

 

(l)           No Resales by the Company. The Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
 
(m)           No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
 
(n)           No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is made) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and each of the Time of Sale
Information and the Offering Memorandum contains or will contain the disclosure
required by Rule 902 of Regulation S.
 
(o)           No Stabilization. Neither the Company nor the Guarantor will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
 
5.           Certain Agreements of the Initial Purchasers. Each Initial
Purchaser hereby represents and agrees that it has not and will not, use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains only the terms of the Securities and/or other information
that was included (including through incorporation by reference) in the Time of
Sale Information or the Offering Memorandum.
 
6.           Conditions of Initial Purchasers’ Obligations. The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Company and the Guarantor of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
(a)           Representations and Warranties. The representations and warranties
of the Company and the Guarantor contained herein shall be true and correct on
the date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantor and their
 

 
16

--------------------------------------------------------------------------------

 

respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Closing Date.
 
(b)           No Downgrade. Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined under Section 3(a)(62) under the Exchange Act; and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).
 
(c)           No Material Adverse Change. No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
(d)           Officers’ Certificate. The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of the Company
and the Guarantor who has specific knowledge of the Company’s or the Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantor in this Agreement are true and correct and that the Company and
the Guarantor have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.
 
(e)           Comfort Letters. On the date of this Agreement and on the Closing
Date, Ernst & Young, LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a "cut-off" date no more than three business days prior to the Closing
Date.
 
(f)           Reserve Engineers’ Letters. On the date of this Agreement and on
the Closing Date, H.J. Gruy and Associates, Inc. shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in reserve engineers’ “comfort
 

 
17

--------------------------------------------------------------------------------

 

letters” to underwriters with respect to the reserve report and certain reserve
information contained or incorporated by reference in the Time of Sale
Information and the Offering Memorandum.
 
(g)           Opinion and 10b-5 Statement of Counsel for the Company. The
Representative shall have received the written opinion and 10b-5 statement,
dated the Closing Date and addressed to the Initial Purchasers, from Baker &
Hostetler, LLP, counsel for the Company and the Guarantor, in substantially the
form set forth as Exhibit B and in form and substance reasonably satisfactory to
the Representative.
 
(h)           Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date an opinion
and 10b-5 statement of Vinson & Elkins L.L.P., counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
 
(i)           No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantee; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantee.
 
(j)           Good Standing. The Representative shall have received on and as of
the Closing Date satisfactory evidence of the good standing of the Company and
its domestic subsidiaries in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.
 
(k)           Securities. The Securities shall have been duly executed and
delivered by a duly authorized officer of the Company and duly authenticated by
the Trustee.
 
(l)           Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and the
Guarantor.
 
(m)           DTC. The Securities shall be eligible for clearance and settlement
through DTC.
 
(n)           Additional Documents. On or prior to the Closing Date, the Company
and the Guarantor shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 

 
18

--------------------------------------------------------------------------------

 

7.           Indemnification and Contribution.
 
(a)           Indemnification of the Initial Purchasers. The Company and the
Guarantor jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.
 
(b)           Indemnification of the Company and the Guarantor. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Guarantor, each of their respective directors and officers and each
person, if any, who controls the Company or the Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following:  the information contained in the first and second sentences
of the third paragraph, the fourth and fifth sentences of the fourteenth
paragraph and the third and fourth sentences of the sixteenth paragraph,
respectively, under the caption “Plan of distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum.
 
(c)           Notice and Procedures. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such
 

 
19

--------------------------------------------------------------------------------

 

proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Company, the
Guarantor, their respective directors and officers and any control persons of
the Company and the Guarantor shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.
 
(d)           Contribution. If the indemnification provided for in paragraph (a)
or (b) above is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable
 

 
20

--------------------------------------------------------------------------------

 

by such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantor on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantor on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantor on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company and the Guarantor on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Guarantor or by the Initial Purchasers and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
(e)           Limitation on Liability. The Company, the Guarantor and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim.  Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers'
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
 
(f)           Non-Exclusive Remedies. The remedies provided for in this Section
7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.
 
8.           Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
 

 
21

--------------------------------------------------------------------------------

 

(a) securities issued or guaranteed by the Company or the Guarantor shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
 
9.           Defaulting Initial Purchaser.
 
(a)           If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
 
(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
 
(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then
 

 
22

--------------------------------------------------------------------------------

 

this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section 9 shall be without liability on the part of the Company or the
Guarantor, except that the Company and the Guarantor will continue to be liable
for the payment of expenses as set forth in Section 10 hereof and except that
the provisions of Section 7 hereof shall not terminate and shall remain in
effect.
 
(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantor or any
non-defaulting Initial Purchaser for damages caused by its default.
 
10.           Payment of Expenses.
 
(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantor
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Purchase Agreement, Securities, Indenture,
Guarantee and Registration Rights Agreement; (iv) the fees and expenses of the
Company’s and the Guarantor’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; and (vii) the fees and expenses of
the Trustee and any paying agent (including related fees and expenses of any
counsel to such parties).
 
(b)           If (i) this Agreement is terminated pursuant to Section 8, (ii)
the Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and the
Guarantor jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
 
11.           Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase
 

 
23

--------------------------------------------------------------------------------

 

12.           Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Company, the Guarantor or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantor or the Initial Purchasers.
 
13.           Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (d) the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
 
14.           Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.
 
15.           Miscellaneous.
 
(a)           Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by J.P. Morgan Securities LLC on behalf of the
Initial Purchasers, and any such action taken by J.P. Morgan Securities LLC
shall be binding upon the Initial Purchasers.
 
(b)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063); Attention:
Geoffrey Benson. Notices to the Company and the Guarantor shall be given to them
at 16825 Northchase Drive, Suite 400, Houston, TX  77060, Telecopy No.:
281-874-2808, Attention: Alton D. Heckaman, Jr., Executive Vice President and
Chief Financial Officer.
 
(c)           Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
 
(d)           Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.
 

 
24

--------------------------------------------------------------------------------

 

(e)           Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.
 
(f)           Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
[Signature pages to follow]
 

 
25

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
 

 
Very truly yours,
 
Swift Energy Company
 
 
 
 
By:
/s/ Alton D. Heckaman, Jr.
   
Alton D. Heckaman, Jr.
Executive Vice President and
Chief Financial Officer
       
Swift Energy Operating, LLC
 
 
 
 
By:
/s/ Alton D. Heckaman, Jr.
   
Alton D. Heckaman, Jr.
Executive Vice President and
Chief Financial Officer






 
26

--------------------------------------------------------------------------------

 



 
Accepted:  October 3, 2012
J.P. MORGAN SECURITIES LLC
 
On behalf of itself and each of the several Initial Purchasers listed in
Schedule 1 hereto.
 
 
 
By:
/s/ Geoffrey Benson
 
Authorized Signatory
Name:
Geoffrey Benson
Title:
Managing Director



 

 
27

--------------------------------------------------------------------------------

 
